Citation Nr: 1201502	
Decision Date: 01/13/12    Archive Date: 01/20/12

DOCKET NO.  08-25 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Eric A. Gang, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and the Veteran's sister


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran served on active duty from August 1955 to August 1957.  The Veteran also served in the United States Army Reserves from August 1957 to July 1961, including a period of active duty for training in July 1959.  He died in May 1982.  The appellant is his widow.

This appeal to the Board of Veterans' Appeals (Board) arose from a July 2007 rating decision in which the RO denied the appellant's claim for service connection for the cause of the Veteran's death.  In September 2008, the appellant filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in July 2008, and the appellant filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in August 2008.

In June 2010, the appellant testified during a Board hearing before a Veterans Law Judge (VLJ) in Washington, D.C.; a transcript of that hearing is of record.

In a September 2010 decision, the Board denied service connection for the cause of the Veteran's death, to include as due to herbicide.  The appellant appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In a June 2011 Order, the Court granted a joint motion filed by representatives for both parties, vacating the Board decision and remanding the matter on appeal to the Board for further proceedings consistent with the joint motion.  In the joint motion, the parties noted that the Board had not discussed potentially relevant evidence in the form of lay statements from the appellant regarding the Veteran's exposure to a liquid that was sprayed from a helicopter during service.
The Board notes that the Veteran was previously represented by Disabled American Veterans (as reflected in a September 2006 VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative).  In August 2011, the appellant submitted a VA Form 21-22a, Appointment of Individual as Claimant's Representative, in favor of private attorney Eric A. Gang.  The Board recognizes the change in representation.

In October 2011, the Board notified the appellant that the VLJ who presided at her June 2010 Board hearing was no longer with the Board.  The Appellant was advised that she had the right to another hearing by another VLJ.  See 38 U.S.C.A. § 7102  (West 2002); 38 C.F.R. § 20.707 (2011).  In November 2011, the appellant replied that she did not wish to have an additional hearing before a different VLJ.

For the reasons expressed below, the matter on appeal is being remanded to the RO.  VA will notify the appellant when further action, on her part, is required.


REMAND

In light of points raised in the Joint Motion, and review of the claims file, the Board finds that further RO action in this appeal is warranted. 

To establish entitlement to service connection for the cause of the Veteran's death, the evidence of record must show that a disability incurred in or aggravated by service either caused or contributed substantially to his death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  Service-connected disability will be considered as the principal cause of death when such disability, singly or jointly with another condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  To be considered a contributory cause of death, it must be shown that service-connected disability contributed substantially or materially; that it combined to cause death; or that it aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c)(1).  It is not sufficient to show that service-connected disability casually shared in producing death; rather, a causal connection must be shown.  Id.

The record reflects that the Veteran died in May 1982.  The death certificate lists the immediate cause of death as metastatic lung cancer.  At the time of the Veteran's death, service connection had not been established for any disability.

The appellant contends that service connection for the cause of the Veteran's death is warranted as the Veteran was exposed to herbicides in July 1959 during service at Fort Drum, New York, which she believes led to his development of lung cancer and eventual death from lung cancer.

In a March 2010 statement, and in June 2010 testimony before the Board, the appellant alleged that the Veteran was sprayed with a liquid substance from a helicopter while stationed at Fort Drum which burned his skin.  The Veteran's record of assignments indicates fifteen days of active duty training at Camp Drum, New York, in July 1959.

The appellant has submitted a number of documents and articles regarding the use of herbicides at Fort Drum in 1959, including a list of Department of Defense (DOD) tactical herbicide sites which confirms the use of "herbicide purple" in Camp Drum, New York defoliation tests in 1959.  Another DOD record indicates that in the summer of 1959, thirteen drums of Agent Orange were sprayed on four square miles of Fort Drum.  In November 2006, the RO submitted a request for records through the Personnel Information Exchange System (PIES) concerning the Veteran's exposure to herbicides.  The April 2007 PIES response indicated that there were no records of exposure to herbicide.

The Board has considered the appellant's March 2010 statement, June 2010 testimony, and evidence submitted in support of her claim that the Veteran was exposed to herbicide during service at Fort Drum.  However, it is unclear whether the Veteran served in an area at Fort Drum that was exposed to herbicide testing.  In addition, in October 2011, the appellant alleged that "VA has not fulfilled its duty to assist to obtain all possible records from Fort Drum to verify the exact whereabouts of herbicide usage and the location of personnel in relationship to the areas being sprayed."

The Board notes that VA has developed specific procedures to determine whether a veteran was exposed to herbicides where such herbicide exposure is claimed to have occurred in a vicinity other that the Republic of Vietnam, the demilitarized zone (DMZ) in Korea, or Thailand.  VA's Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(o) directs that where a Veteran provides sufficient information regarding the approximate dates, location, and nature of the alleged exposure, a detailed statement of the Veteran's claimed herbicide exposure should be furnished to the Compensation and Pension (C&P)  Service via e-mail, and a review requested of the Department of Defense's (DOD's) inventory of herbicide operations to determine whether herbicide were used as alleged.  If the exposure is not verified by the C&P Service's review, a request should then be sent to the U.S. Army and Joint Services Records Research Center (JSRRC) for verification of exposure to herbicides, if the Veteran has provided sufficient information to permit such a search by the JSRRC.

While the Veteran's record of assignments indicate service at Camp Drum, New York, in July 1959, and while the evidence of record indicates that herbicides were used there during that time, it unclear whether the Veteran was exposed to herbicides.  Therefore, the RO should attempt to verify any associated alleged herbicide exposure in accordance with the procedures provided in VA's Adjudication Procedure Manual.  The United States Court of Appeals for Veterans' Claims has consistently held that the evidentiary development procedures provided in VA's Adjudication Procedure Manual, M21-1MR, are binding.  See Campbell v. Gover, 14 Vet. App. 142, 144 (2000) (holding that VA was obligated to comply with the applicable M21-1MR provisions concerning service-connected death claims and remanding for compliance with that provision and applicable regulations); Patton v. West, 12 Vet. App. 272, 282 (1999) (holding that the Board failed to comply with the duty to assist requirement when it failed to remand the case for compliance with evidentiary development called for by the M21-1MR).

The Board further finds that additional notification action in this appeal is warranted.  In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the United States Court of Appeals for Veterans Claims (Court) held that in a claim for service connection for the cause of the Veteran's death, VA's notice requirements include (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a cause of death claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a cause of death claim based on a condition not yet service-connected.

In this case the appellant was sent a notification letter in November 2006.  This letter notified the appellant as to what information and evidence must be submitted by her and what information and evidence would be obtained by VA.  While the letter also stated that the evidence needed to show that the Veteran died from a service-related injury or disease to substantiate the claim for service-connection for the cause of the Veteran's death, it did not contain an explanation of the evidence and information required to substantiate the claim based on a previously service-connected condition and an explanation of the evidence and information required to substantiate the claim based on a condition not yet service-connected.  Thus, action by the RO is required to satisfy the provisions of the VCAA.  See Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

Hence,  to ensure that all due process requirements are met, the RO should, through VCAA-compliant notice, give the appellant another opportunity to provide evidence or information in support of her claim for service connection for the cause of the Veteran's death that is not currently associated with the claims file.  The RO's letter should explain what information and evidence is needed to substantiate the claim for service connection for the cause of the Veteran's death, consistent with Hupp (as discussed above), as well as explain the respective responsibilities of VA and the appellant in obtaining additional evidence.  The RO should explain that she has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1)  (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year VCAA notice period).  In its letter, the RO should specifically request that the appellant provide any additional details concerning the Veteran's alleged herbicide exposure.

Thereafter, the RO should attempt to obtain any additional evidence for which the appellant provides sufficient information and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2011).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.


Accordingly, this matter is hereby REMANDED to the RO for the following action:

1.  The RO should send to the appellant and her representative a letter requesting that the appellant provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.

The RO should explain the type of evidence that will be obtained by VA and the type of evidence that is the appellant's ultimate responsibility to submit.

The RO's letter should also explain how to establish entitlement to service connection for the cause of the Veteran's death, ensuring that its letter meets the notice requirements of Hupp (cited to above).

In its letter, the RO should also specifically request that the appellant provide any additional details concerning the Veteran's alleged herbicide exposure.

The RO should also clearly explain to the appellant that she has a full one-year period to respond (although VA may decide the claim within the one-year period).

2.  If the appellant responds, the RO should assist her in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159 (2011).  All records and responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the appellant and her representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  If the RO receives sufficient information verifying the approximate dates, location, and nature of the alleged exposure to Agent Orange during service at Camp Drum, New York, from the appellant, the RO should furnish the appellant's detailed description of exposure to C&P Service via e-mail at VAVBAWAS/CO/211/AGENTORANGE, and
request a review of DoD's inventory of herbicide operations to determine whether herbicides were used, as alleged.

If the appellant fails to provide the requested detailed information regarding his exposure to Agent Orange during service at Fort Drum, New York, the RO should refer the case to the JSRRC coordinator to make a formal finding that sufficient information required to verify herbicide exposure does not exist.

4.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing the requested action, and any additional notification and/or development deemed warranted, the RO should adjudicate the claim on appeal in light of all pertinent evidence and legal authority.

6.  If the benefit sought on appeal remains denied, the RO must furnish to the appellant and her representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The appellant need take no action until otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B , 7112 (West Supp. 2011).  The RO is reminded that this appeal has been advanced on the Board's docket.



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).

